Barclay, J.
The facts of this case are few and clear. The briefs show that they are undisputed.
Defendant came into possession of the land as tenant of George Arnold, who afterwards died leaving ten children as his heirs. Plaintiff represents by purchase the interest and estate of one of the heirs.
Defendant’s possession originated in a written demise; but, as the evidence shows no reservation of rent and no duration or limit of its term, it cannot be regarded as having created any greater estate than a strict tenancy at will. Larned v. Hudson, 60 N. Y. 102.
The precise nature of the holding after the death of George Arnold, the landlord, we need not determine in view of the undisputed evidence. According to his own showing defendant asserted title to the. land as owner' for some years before the beginning of this action. If this claim rested on the purchase of Mrs. Koontz’s share in the estate as one of the heirs of George Arnold (as would appear from a deed read at *477the trial), then, his denial, in the answer, of plaintiff ’s right, as tenant in common, to possession of one undivided tenth of the land was evidence of an ouster, without adverting to the effect of other abundant evidence that defendant’s ownership was claimed b.y him to be exclusive of plaintiff ’ s title. Peterson v. Laik, 24 Mo. 541.
When a tenant at will or by sufferance fepudiates that relation and asserts an adverse ownership, the landlord may treat the tenancy as at an end. Jackson v. French, 8 Wend. 337; Chamberlin v. Donahue, 45 Vt. 50; Willison v. Watkins, 3 Peters, 43. The law respecting notice to quit (R. S. 1889, sec. 6371) cannot be successfully invoked by a tenant who has so disclaimed such tenancy any more than it might be if there had been a voluntary and accepted surrender thereof.
These estates are governed by - the principles of common law except as altered by statutes. There is nothing in the latter to preclude the termination of such interests, in many instances, by act of the parties or of the law otherwise than by notice to quit: The conceded facts of this case, as already shown, present one of such instances and upon them plaintiff was entitled to recover the undivided one-tenth interest in the property which the trial court adjudged to him. ' We all agree to affirm its judgment.